Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
On page 6 of the Applicant’s Response, Applicant:  “Applicant submits that Akkarakaran does not disclose or suggest modifying a number of existing uplink or downlink information streams. Rather, Akkarakaran merely discloses that different antenna configurations may be used“.
Examiner respectfully disagrees with Applicant’s argument.  The Instant Specification discloses an uplink or downlink processing chain configured to supply the signal to the configured radiating elements.  The signal is modified based on the configuration.  Akkarakarn discloses a signal being processed at the antenna based on configuration of the sub-arrays (p81) the same as the modifying as disclosed by the Instant Specification.
On page 6-7 of the Applicant’s Response, Applicant:  “For example, as disclosed by Applicant, modifying the number of downlink information streams is configured such that the number of information streams is the same as the number of radiating elements in the system. Each radiating element corresponds to an antenna and can be used to generate a beam with a main lobe and in a selected orientation relative to the antenna. See Applicant publication [0028]. In contrast, Akkarakaran is silent as to the relation between the number of information streams and the number of radiating elements.“.

On page 7 of the Applicant’s Response, Applicant:  “Additionally, as disclosed by Applicant, modifying the number of uplink information streams is configured such that the multiple radiating elements of the system are used to form a synthesized beam. Similarly, while Akkarakaran discloses a wireless device may combine beams into a single beam, Akkarakaran is silent as to the use of a composite antenna which is derived using multiple radiating elements and using the multiple radiating elements to form a synthesized beam“.
Examiner respectfully disagrees with Applicant’s argument.  Akkarakarn discloses combining individual downlink beams form sub-arrays to effectively form a single uplink stream (p81).  The combining of the antenna elements to create single uplink reception reads on the “modifying the number of uplink information streams is configured such that the multiple radiating elements of the system are used to form a synthesized beam”.
In view of the above discussions the rejection of claims 20-38 still stands.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 21, 24, 26, 27, 29, 31, 32, 34, 36, and 37 is/are rejected under 35 U.S.C. 102(a)(1(a)(2) as being anticipated by Akkarakaran et al. (US 2018/0103492) (“Akkarakaran”).
For claims 20, 27, and 36; Akkarakaran discloses:  in a base station of a wireless telecommunications system comprising multiple radiating elements, the method comprising: modifying a number of uplink or downlink information streams, each information stream corresponding to an element in a space sampling basis for the system, wherein, in the downlink, the space sampling basis is configured so that the number of information streams is the same as the number of radiating elements of the system, and in the uplink, the space sampling basis is configured using a composite antenna derived from multiple radiating elements of the system to form a synthesized beam (paragraph 81:  different antenna configurations may be used for reception and transmission at one or both of the transceivers (e.g., a wireless device receiving on the downlink and another wireless device transmitting on the uplink), For example, a wireless device, such as a base station (BS) (e.g., or a peer-to-peer device or device-to-device) may perform beamforming separately to multiple UEs simultaneously on the downlink using antenna sub-arrays; however, the wireless device may combine those beams into a single beam to receive only from one of those UEs on the uplink).
different antenna configurations may be used for reception and transmission at one or both of the transceivers (e.g., a wireless device receiving on the downlink and another wireless device transmitting on the uplink), For example, a wireless device, such as a base station (BS) (e.g., or a peer-to-peer device or device-to-device) may perform beamforming separately to multiple UEs simultaneously on the downlink using antenna sub-arrays; however, the wireless device may combine those beams into a single beam to receive only from one of those UEs on the uplink).
For claims 24, 29, and 37; Akkarakaran discloses:  instantiating uplink signal processing per synthesised beam (paragraph 81:  different antenna configurations may be used for reception and transmission at one or both of the transceivers (e.g., a wireless device receiving on the downlink and another wireless device transmitting on the uplink), For example, a wireless device, such as a base station (BS) (e.g., or a peer-to-peer device or device-to-device) may perform beamforming separately to multiple UEs simultaneously on the downlink using antenna sub-arrays; however, the wireless device may combine those beams into a single beam to receive only from one of those UEs on the uplink).
For claim 26; Akkarakaran discloses:  wherein the system is a Multiple-Input Multiple-Output, MIMO system (paragraph 61:  At the BS 110, a transmit processor 420 may receive data from a data source 412 and control information from a controller/processor… A transmit (TX) multiple-input multiple-output (MIMO) processor 430 may perform spatial processing (e.g., precoding) on the data symbols, the control symbols, and/or the reference symbols, if applicable, and may provide output symbol streams to the modulators (MODs) 432a through 432t).
For claim 31; Akkarakaran discloses:  the apparatus is a base station of a wireless telecommunications systems (paragraph 81:  different antenna configurations may be used for reception and transmission at one or both of the transceivers (e.g., a wireless device receiving on the downlink and another wireless device transmitting on the uplink), For example, a wireless device, such as a base station (BS) (e.g., or a peer-to-peer device or device-to-device) may perform beamforming separately to multiple UEs simultaneously on the downlink using antenna sub-arrays; however, the wireless device may combine those beams into a single beam to receive only from one of those UEs on the uplink).
For claim 34; Akkarakaran discloses:  the apparatus is an antenna (paragraph 61:  At the BS 110, a transmit processor 420 may receive data from a data source 412 and control information from a controller/processor… A transmit (TX) multiple-input multiple-output (MIMO) processor 430 may perform spatial processing (e.g., precoding) on the data symbols, the control symbols, and/or the reference symbols, if applicable, and may provide output symbol streams to the modulators (MODs) 432a through 432t).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22, 23, 28, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Lim et al. (US 2017/0238294) (“Lim”).
For claims 22 and 33; Akkarakaran discloses the subject matter in claim 20 as described above in the office action.
Akkarakaran does not expressly disclose, but Lim from similar fields of endeavor teaches:  forming multiple beams (paragraph 121:  The beamforming unit 240 can identify one DL Tx beam and one UL Rx beam configuring each of a plurality of beam combinations (or UE combinations) based on beam pattern control information provided from the controller).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the UE configurations as described by Lim in the beamforming as described by Akkarakaran.  The motivation is to improve uplink performance.
For claims 23, 28, and 35; Akkarakaran discloses the subject matter in claim 22 as described above in the office action.
Akkarakaran does not expressly disclose, but Lim from similar fields of endeavor teaches:  the number of beams is configured to match the number of uplink UEs served by the system (paragraph 121:  The beamforming unit 240 can identify one DL Tx beam and one UL Rx beam configuring each of a plurality of beam combinations (or UE combinations) based on beam pattern control information provided from the controller).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the UE configurations as described by Lim in the beamforming as described by Akkarakaran.  The motivation is to improve uplink performance.

25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Lim as applied to claim 22 above, and further in view of Oteri et al. (US 2019/0260446) (“Oteri”).
For claim 25; Akkarakaran discloses the subject matter in claim 22 as described above in the office action.
Akkarakaran does not expressly disclose, but Oteri from similar fields of endeavor teaches:  the space between two beams is smaller than half the channel angular spreading (paragraph 121:  FIG. 18 is an example of channel bonding with OFDMA and multiple spatial beams per sub-channel; four spatial beams per channel).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the beamforming as described by Oteri in the beamforming as described by Akkarakaran.  The motivation is to improve resource usage.

Claims 30 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Oteri et al. (US 2019/0260446) (“Oteri”).
For claims 30 and 38; Akkarakaran discloses the subject matter in claim 27 as described above in the office action.
Akkarakaran does not expressly disclose, but Oteri from similar fields of endeavor teaches:  the space between two beams is smaller than half the channel angular spreading (paragraph 121:  FIG. 18 is an example of channel bonding with OFDMA and multiple spatial beams per sub-channel; four spatial beams per channel).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yao et al. (US 2020/0187128); Yao discloses uplink receive beam group, i.e. synthesized beam.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466